Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17085457 filed on 10/30/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications JP 2020-164075 , filed 09/29/2020 and to JP 2019-199522 , filed 11/01/2019 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase limitation regarding the following lens groups that include ”a second focus lens group having positive power and arranged adjacent to, and closer to the image than, the first focus lens group”. However, this phrase limitation is confusing because it is unclear how it can be interpreted given several possible meanings. For example  that the second focus lens group is arranged adjacent to and closer to the image than the first focus lens group, or that the second focus group is arranged adjacent to the first focus lens group and is closer to the image than the first lens group, or arranged in some other manner directly adjacent to the image or to the first focus lens group? For the purposes of examination the above phrase limitation will be treated broadly, such that any of the above interpretations may read on the claim limitation above. It is suggested to amend the claim and provide explanations in order to clarify the claim phrase limitation and remove the indefiniteness issue. 
Claims 2-20 depend on claim 1 and therefore inherit the same deficiency. 
Claims 3 and 9 recite the phrase limitation for “2 is a lateral magnification of an optical system at the telephoto end, the optical system being located closer to the image than the first focus lens group is.” However, this phrase limitation is confusing because it is unclear how it can be interpreted given that it is unclear what lenses or groups this lens system includes or doesn’t include? Does the system include the very last group or the second to last group or the last two groups in the zoom lens system, or some other combination of lens groups on the image side of the first focusing group? Moreover, it is unclear what is the magnification of such system and how is it defined for two or more lens groups?  For the purposes of examination the above phrase limitation will be treated broadly, such that any of the above interpretations may read on the claim limitation above. It is suggested to amend the claim and provide explanations in order to clarify the claim phrase limitation and remove the indefiniteness issue. 
Claims 11, 13, 16 and 20 depend on claim 3 and therefore inherit the same deficiency. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 14 and 17-18 are rejected under 35 U.S.C. 102(a)(2) anticipated by Uehara et al. (hereafter Uehara) US 20210349293 A1. 
In regard to independent claim 1, Uehara teaches (see Figs. 1-15) a zoom lens system (zoom optical system and optical device camera, ZL(1)-ZL(7), Abstract, paragraphs [01-2, 04-10, 27-28, 100-109, 112-123], Examples 1-7, e.g. Tables 1-7, e.g. Figs. 1,6,10,14,18,22,26, where example 1 will be mostly cited for brevity) comprising: 
a first lens group having positive power (i.e. first lens group G1 positive, e.g. paragraphs [100-109, 112-123], Tables 1-7, e.g. Figs. 1); 
a second lens group having negative power (i.e. second lens group G2 negative, e.g. paragraphs [100-109, 112-123], Tables 1-7, e.g. Fig. 1); and 
following lens groups (additional lens groups G3-G9, G3-G10, or G3-G6, e.g. paragraphs [100-109, 112-123], Tables 1-7, e.g. Fig. 1), the first, second, and following lens groups being arranged in this order such that the first lens group is located closer to an object than any other lens group (i.e. as G1 is closest to the object side, Abstract, as depicted in Figs. 1,6,10,14,18,22,26) and that the following lens groups are located closer to an image than any other lens group (as G3-G9, G3-G10, or G3-G6 are closer to the image side, Abstract,  paragraphs [100-109, 112-123], Tables 1-7, e.g. Figs. 1, 6,10,14,18,22,26) 
wherein the following lens groups  (e.g. G3-G9, G3-G10, or G3-G6, Figs. 1, 6,10,14,18,22,26) including: a first focus lens group having negative power (e.g. as negative first focusing lens group, e.g. negative G7 paragraphs [100-109, 112-123], Tables 1-7, e.g. Fig. 1 and equivalent 1st focus group in other examples); and 
a second focus lens group having positive power (e.g. as positive second focusing lens group, e.g. G8,  paragraphs [100-109, 112-123], Tables 1-7, e.g. Fig. 1 and equivalent 2nd  focus group in other examples) and arranged adjacent to, and closer to the image than, the first focus lens group (e.g. G8 next to G7 and closer to image side, as depicted in Figs. 1, 6,10,14,18,22,26, e.g. paragraphs [100-109, 112-123], Tables 1-7), the first and second focus lens groups moving along an optical axis while the zoom lens system is focusing from an infinity focus point on a close focus point (as first and second focusing groups of ZL move on axis for focus on a short-distance object from infinity,  as depicted in Figs. 1, 6,10,14,18,22,26, e.g. paragraphs [100-109, 112-123], Tables 1-7), 
wherein while the zoom lens system is zooming from a wide-angle end toward a telephoto end, intervals between respective lens groups change (i.e. as in ZL distances between lens groups change in zooming from W to T ends, as depicted in Figs. 1, 6,10,14,18,22,26, e.g. paragraphs [100-109, 112-123], Tables 1-7), 
the first lens group is fixed with respect to an image plane (i.e. as G1 is fixed during zooming, as depicted in Figs. 1, 6,10,14,18,22,26, e.g. paragraphs [100-109, 112-123], Tables 1-7), and 
the zoom lens system (ZL) satisfies the following inequality (1):  
    PNG
    media_image1.png
    14
    284
    media_image1.png
    Greyscale
 (i.e. given values for G2 focal length and total length TL of ZL, satisfy the above range, see e.g. paragraphs [100-109, 112-123], Tables 1-7, e.g. value -0.203, -0.22, -0.168)
where TTL is an optical total length at the telephoto end and f2 is a focal length of the second lens group (i.e. as G2 focal length and total length TL of ZL, see e.g. paragraphs [100-109, 112-123], Tables 1-7).  
Regarding  claim 4, Uehara teaches (see Figs. 1-15) that the first focus lens group (as first focus lens group e.g. G7) includes: a lens having positive power; and a lens having negative power (i.e. as first focus lens group e.g. G7, has positive and negative lens e.g. paragraphs [100-109, 112-123], Tables 1-7, as depicted in Figs. 1, 6,10,14,18,22,26) and the second focus lens group consists of a lens having positive power (i.e. as 2nd focus lens group e.g. G8, consists of positive lens e.g. paragraphs [100-109, 112-123], Tables 1-7, as depicted in Figs. 1, 6,10,14,18,22,26).  
Regarding  claims 5 and 14, Uehara teaches (see Figs. 1-15) that the following lens groups include an aperture stop (e.g. Stop S, e.g. paragraphs [100-109, 112-123], Tables 1-7, as depicted in Figs. 1, 6,10,14,18,22,26), and a lens located adjacent to, and closer to the object than, the aperture stop and a lens located adjacent to, and closer to the image than, the aperture stop have positive power (as e.g. positive singlet on object side of S and doublet with positive lens on image side of S, e.g. paragraphs [100-109, 112-123], Tables 1-7, as depicted in Figs. 1, 6,10,14,18,22,26), and satisfy the following Inequalities (3) and (4): 
vd1 > 65 (3)  
vd2 > 65 (4) (i.e. as positive singlet on object side of S and doublet with positive lens on image side of S, e.g. paragraphs [100-109, 112-123], Tables 1-7 have Abbe numbers in the noted ranges, e.g. values 82.57)
 where vdl is an abbe number of the lens located adjacent to, and closer to the object than, the aperture stop and vd2 is an abbe number of the lens located adjacent to, and closer to the image than, the aperture stop (i.e. as positive singlet on object side of S and doublet with positive lens on image side of S, e.g. paragraphs [100-109, 112-123], Tables 1-7 have Abbe numbers in the noted ranges).  
Regarding  claims 6, 17 and 18, Uehara teaches (see Figs. 1-15)  a lens barrel (as the zoom optical system and optical device camera 1 has a lens barrel 2 for zoom lens ZL(1)-ZL(7), Abstract, paragraphs [01-2, 04-10, 27-28, 100-109, 112-123], Examples 1-7, e.g. Tables 1-7, e.g. Figs. 15, 1,6,10,14,18,22,26) comprising: 
the zoom lens system of claim 1 (camera 1 with lens barrel 2 has the zoom lens ZL, paragraphs [01-2, 04-10, 27-28, 100-109, 112-123], Figs. 15, 1); and 
a lens mount, the lens barrel being configured to be connected removably to a camera body via the lens mount (i.e. as lens barrel 2 is connected with the mount to camera 1, paragraphs [01-2, 04-10, 27-28], Fig. 15),  the camera body including an image sensor (3) configured to receive an optical image and transform the optical image into an electrical image signal, the lens barrel forming the optical image on the image sensor (i.e. as image sensor 3 of camera 1, paragraphs [01-2, 04-10, 27-28], Fig. 15).  
Regarding  claim 7, Uehara teaches (see Figs. 1-15)   an image capture device (camera) configured to transform an optical image of an object into an electrical image signal and display and/or store the image signal transformed (as the zoom optical system of the optical device camera 1 with lens barrel 2 for zoom lens ZL(1)-ZL(7), Abstract, paragraphs [01-2, 04-10, 27-28, 100-109, 112-123], Examples 1-7, e.g. Tables 1-7, e.g. Figs. 15, 1,6,10,14,18,22,26), the image capture device (camera) comprising: 40 
the zoom lens system of claim 1 configured to form the optical image of the object (camera 1 with lens barrel 2 has the zoom lens ZL, paragraphs [01-2, 04-10, 27-28, 100-109, 112-123], Figs. 15, 1); 
and an image sensor configured to transform the optical image formed by the zoom lens system into the electrical image signal (i.e. as image sensor 3 of camera 1, paragraphs [01-2, 04-10, 27-28], Fig. 15).    

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (hereafter Uehara) US 20210349293 A1 in view of Imaoka US 20160209632 A1. 
Regarding  claim 8, Uehara teaches (see Figs. 1-15) a camera system (as the zoom optical system and optical device camera 1 with photographing lens 2 and zoom lens ZL(1)-ZL(7), Abstract, paragraphs [01-2, 04-10, 27-28, 100-109, 112-123], Examples 1-7, e.g. Tables 1-7, e.g. Figs. 15, 1,6,10,14,18,22,26) comprising: 
an interchangeable lens unit including the zoom lens system of claim 1 (as camera 1 is a digital camera comprising a zoom optical system ZL as a photographing lens 2, paragraphs [01-2, 04-10, 27-28], Fig. 15); and 
a camera body configured to be connected removably to the interchangeable lens unit via a camera mount (i.e. as depicted in Fig. 15 digital camera body 1 with mounting to which photographing lens 2 with ZL connected, paragraphs [01-2, 04-10, 27-28], Fig. 15) and including an image sensor configured to receive an optical image formed by the zoom lens system and transform the optical image into an electrical image signal (i.e. as image sensor 3 of camera 1 body, paragraphs [01-2, 04-10, 27-28], Fig. 15), the interchangeable lens unit forming the optical image on the image sensor (as zoom optical system ZL of photographing lens 2 forms image on image sensor 3, paragraphs [01-2, 04-10, 27-28], Fig. 15).  But Uehara does not explicitly mention that camera body configured to be connected removably to the interchangeable lens unit via a camera mount(though this feature is considered standard setup for digital camera 1 its body and the photographing lens 2 as zoom lens ZL, paragraphs [01-2, 04-10, 27-28], Fig. 15). 
However, Imaoka teaches in the same field of invention of a zoom lens  system, interchangeable lens device and camera system (see Abstract, paragraphs [02, 07-16, 89-94, 95-103, 207-210, 236, 244-246], Examples 1-7, e.g. Tables, Figs.  1-4, 27-31) and further teaches that the camera body configured to be connected removably to the interchangeable lens unit via a camera mount (i.e. as camera system 100 with interchangeable zoom device 201 zoom lens 202 with lens mount 204, detachably connected to camera body 101 with imaging element 102, see paragraphs [02, 15-16, 57, 207-210, 246], thus providing interchangeable lens with lens mount to detachably connect zoom lens system to camera body  with imaging element). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the camera and camera body with image sensor and its photographing lens with zoom of Uehara to camera body with camera mount configured to be connected removably to the interchangeable lens unit according to teachings of Imaoka in order to provide the lens to be interchangeable and with lens mount to be detachably connected as zoom lens system to the camera body (see e.g. Imaoka, paragraphs [15-16, 57, 207-210, 246]). 

Claims 1, 4-8, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka US 20160209632 A1. 
In regard to independent claim 1, Imaoka teaches (see Figs. 1-4, 27-31) a zoom lens system (camera system 100 with interchangeable zoom device 201 with barrel 203 of zoom lens 202 system with lens mount 204, detachably connected to camera body 101 with imaging element 102, Abstract, paragraphs [02, 07-16, 89-94, 95-103, 207-210, 236, 244-246], Examples 1-8, e.g. Tables, Figs.  1-4, 27-31, where example 1 will be mostly cited for brevity) comprising: 
a first lens group having positive power (i.e. first lens group G1 positive, e.g. paragraphs [95-103, 207-210, 236], Examples 1-8, e.g. Tables, Figs.  1-4, 27-31); 
a second lens group having negative power (i.e. second lens group G2 negative, e.g. paragraphs [95-103, 207-210, 236], Examples 1-8, e.g. Tables, Figs.  1-4, 27-31); and 
following lens groups (additional lens groups G3-G7, e.g. [95-103, 207-210, 236], Examples 1-8, e.g. Tables, Figs.  1-4, 27-31), the first, second, and following lens groups being arranged in this order such that the first lens group is located closer to an object than any other lens group (i.e. as G1 is closest to the object side, Abstract, [95-103, 207-210, 236], Examples 1-8, e.g. Tables, Figs.  1-4, 27-31) and that the following lens groups are located closer to an image than any other lens group (as G3-G7 are closer to the image side, Abstract,  paragraphs [95-103, 207-210, 236], e.g. Tables, Figs.  1-4, 27-31) 
wherein the following lens groups  (e.g. G3-G7, Figs. 1, 27) including: a first focus lens group having negative power (e.g. as negative first focusing lens group, e.g. negative G5 paragraphs [95-103, 207-210, 236], Examples 1-8, e.g. Tables, Figs.  1-4, 27-31); and 
a second focus lens group having positive power (e.g. as positive second focusing lens group, e.g. G6,  paragraphs [95-103, 207-210, 236], Examples 1-8, e.g. Tables, Figs.  1-4, 27-31) and arranged adjacent to, and closer to the image than, the first focus lens group (e.g. G6 next to G5 and closer to image side, as depicted in Figs. 1, 27 e.g. paragraphs [95-103, 207-210, 236]), the first and second focus lens groups moving along an optical axis while the zoom lens system is focusing from an infinity focus point on a close focus point (as first and second focusing groups of zoom lens 202, 100 move on axis for focus on a short-distance object from infinity,  as depicted in Figs. 1, 27 e.g. paragraphs [95-103, 207-210, 236], Tables 28-31), 
wherein while the zoom lens system is zooming from a wide-angle end toward a telephoto end, intervals between respective lens groups change (i.e. as in 100,202 distances between lens groups change in zooming from W to T ends, as depicted in Figs. 1, 6,10,14,18,22,26, e.g. paragraphs [100-109, 112-123], Tables 1-7), 
the first lens group is fixed with respect to an image plane (i.e. as G1 is fixed during zooming, as depicted in Figs. 1, 27 e.g. paragraphs [95-103, 207-210, 236], Tables 28-31), and 
the zoom lens system (ZL) satisfies the following inequality (1):  
    PNG
    media_image1.png
    14
    284
    media_image1.png
    Greyscale
 (1) -0.23 ≤ f2/TTL < -0.15 (i.e. given values for G2 focal length and total length of zoom system 202, 100 from tables Figs. 28-31 for 100, 202, satisfy the above range, see e.g. paragraphs [95-103, 207-210, 236], Tables 28-31, e.g. value -0.23)
where TTL is an optical total length at the telephoto end and f2 is a focal length of the second lens group (i.e. as G2 focal length and total length of zoom system 202, 100 from tables Figs. 28-31 for 100, 202, satisfy the above range, see e.g. paragraphs [95-103, 207-210, 236], Tables 28-31).  
Regarding  claim 4, Imaoka teaches (see Figs. 1-4, 27-31) the first focus lens group includes: a lens having positive power; and a lens having negative power (as G5 has positive L19 and negative L20, as depicted in Figs. 1, 27, paragraphs [95-103, 207-210, 236], Tables 28-31), and the second focus lens group consists of a lens having positive power (as G6 has positive L21, as depicted in Figs. 1, 27, paragraphs [95-103, 207-210, 236], Tables 28-31).
Regarding  claims 5 and 14, Imaoka teaches (see Figs. 1-4, 27-31) the following lens groups include an aperture stop (aperture diaphragm depicted in Figs. 1, 27, paragraphs [95-103, 207-210, 236], Tables 28-31), and a lens located adjacent to, and closer to the object than, the aperture stop and a lens located adjacent to, and closer to the image than, the aperture stop have positive power (i.e. as positive lenses L11 and L12 on object and image side of aperture diaphragm, depicted in Figs. 1, 27, paragraphs [95-103], Tables 28-31), and satisfy the following Inequalities (3) and (4): vd1 > 65 (3)  
vd2 > 65 (4) (i.e. as Abbe numbers of L11 and L12 satisfy the above ranges, paragraphs [95-103], Tables 28-31)
where vd1 is an abbe number of the lens located adjacent to, and closer to the object than, the aperture stop and vd2 is an abbe number of the lens located adjacent to, and closer to the image than, the aperture stop (i.e. as Abbe numbers of L11 and L12 satisfy the above ranges, paragraphs [95-103], Tables 28-31).  
Regarding  claim 6, 17 and 18, Imaoka teaches (see Figs. 1-4, 27-31) a lens barrel (i.e. as camera system 100 with interchangeable zoom device 201 with barrel 203 of zoom lens 202 with lens mount 204, detachably connected to camera body 101 with imaging element 102, see paragraphs [02, 15-16, 57, 207-210, 246], Abstract, paragraphs [02, 07-16, 89-94, 95-103, 207-210, 236, 244-246], Examples 1-8, e.g. Tables, Figs.  1-4, 27-31) comprising: the zoom lens system of claim 2 (i.e. the zoom lens system 202, of 100 paragraphs [02, 15-16, 57, 207-210, 246]) ; and a lens mount, the lens barrel being configured to be connected removably to a camera body via the lens mount (i.e. as mount 204, for 201,202,203 detachably connected to body 101 of camera 100, paragraphs [207-210, 246]), the camera body including an image sensor configured to receive an optical image and transform the optical image into an electrical image signal, the lens barrel forming the optical image on the image sensor (i.e. as 101 of 100 with 102 for imaging paragraphs [207-210, 246], Fig. 27).  
Regarding  claim 7 Imaoka teaches (see Figs. 1-4, 27-3) an image capture device configured to transform an optical image of an object into an electrical image signal and display and/or store the image signal transformed (i.e. as camera system 100 with interchangeable zoom device 201 with barrel 203 of zoom lens 202 with lens mount 204, detachably connected to camera body 101 with imaging element 102, and display 103,  see Abstract, paragraphs [02, 07-16, 89-94, 95-103, 207-210, 236, 244-246], Examples 1-8, e.g. Tables, Figs.  1-4, 27-31), the image capture device (100) comprising: 
the zoom lens system (202) of claim 2 configured to form the optical image of the object paragraphs [207-210, 246], Fig. 27); and a
an image sensor configured to transform the optical image formed by the zoom lens system into the electrical image signal (i.e. as 101 of 100 with 102 for imaging paragraphs [207-210, 246], Fig. 27).  
Regarding  claim 8 Imaoka teaches (see Figs. 1-4, 27-3) a camera system (i.e. as camera system 100 with interchangeable zoom device 201 with barrel 203 of zoom lens system 202 with lens mount 204, detachably connected to camera body 101 with imaging element 102, and display 103,  Abstract, paragraphs [02, 07-16, 89-94, 95-103, 207-210, 236, 244-246], Examples 1-8, e.g. Tables, Figs.  1-4, 27-31) comprising: 
an interchangeable lens unit including the zoom lens system of claim 1 (i.e. as interchangeable zoom device 201 with barrel 203 of zoom lens system 202 with lens mount 204); and a camera body (101) configured to be connected removably to the interchangeable lens unit (202 in 203) via a camera mount (204) and including an image sensor (102) configured to receive an optical image formed by the zoom lens system (202) and transform the optical image into an electrical image signal (as 102, paragraphs [207-210, 236, 244-246]) the interchangeable lens unit forming the optical image on the image sensor (i.e. as 102,202 forms image on 102, paragraphs [207-210, 236, 244-246]).

Claims 2, 10, 12, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imaoka US 20160209632 A1 in view of Gross (handbook of Optical Systems, Wiley, 2007, pages 277-278).
Regarding  claim 2, Imaoka teaches (see Figs. 1-4, 27-31)  that the second lens group (G2) includes: a first lens having positive power (L4); a second lens having negative power e.g. L5); a third lens having negative power (L7); a fourth lens having positive power (L9); and a fifth lens having negative power (L8, L8 and L9 are a cemented doublet), the first, second, third, lenses being arranged in this order such that the first lens is located closer to the object than any other lens is (i.e. as depicted in Figs. 1, 27, paragraphs [95-103, 207-210, 236], Tables 28-31).  But in Imaoka example the order of last two lenses i.e. positive power (L9) and negative power (L8)  as cemented doublet lens is reversed. 
However, Gross teaches methods of improving optical lens design and optimization procedures including reversing the order of cemented doublet lens so that performance goals are reached and aberration types are well corrected (see Gross p. 377-378). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  reverse the order of cemented doublet of lenses  negative L8 and positive L9, such that the positive lens 9 is closer to object side than negative L8, according to teachings of Gross in order to advantageously accomplish improved performance where the aberration types are well corrected (see Gross p. 377-378).
Regarding  claims 10, the Imaoka-Gross combination teaches the invention as set forth above and Imaoka teaches (see Figs. 1-4, 27-31) the first focus lens group includes: a lens having positive power; and a lens having negative power (as G5 has positive L19 and negative L20, as depicted in Figs. 1, 27, paragraphs [95-103, 207-210, 236], Tables 28-31), and the second focus lens group consists of a lens having positive power (as G6 has positive L21, as depicted in Figs. 1, 27, paragraphs [95-103, 207-210, 236], Tables 28-31).
Regarding  claim 12, the Imaoka-Gross combination teaches the invention as set forth above and Imaoka teaches (see Figs. 1-4, 27-31) the following lens groups include an aperture stop (aperture diaphragm depicted in Figs. 1, 27, paragraphs [95-103, 207-210, 236], Tables 28-31), and a lens located adjacent to, and closer to the object than, the aperture stop and a lens located adjacent to, and closer to the image than, the aperture stop have positive power (i.e. as positive lenses L11 and L12 on object and image side of aperture diaphragm, depicted in Figs. 1, 27, paragraphs [95-103], Tables 28-31), and satisfy the following Inequalities (3) and (4): vd1 > 65 (3)  
vd2 > 65 (4) (i.e. as Abbe numbers of L11 and L12 satisfy the above ranges, paragraphs [95-103], Tables 28-31)
where vd1 is an abbe number of the lens located adjacent to, and closer to the object than, the aperture stop and vd2 is an abbe number of the lens located adjacent to, and closer to the image than, the aperture stop (i.e. as Abbe numbers of L11 and L12 satisfy the above ranges, paragraphs [95-103], Tables 28-31).  
Regarding  claim 15, Imaoka teaches (see Figs. 1-4, 27-31) a lens barrel (i.e. as camera system 100 with interchangeable zoom device 201 with barrel 203 of zoom lens 202 with lens mount 204, detachably connected to camera body 101 with imaging element 102, see paragraphs [02, 15-16, 57, 207-210, 246], Abstract, paragraphs [02, 07-16, 89-94, 95-103, 207-210, 236, 244-246], Examples 1-8, e.g. Tables, Figs.  1-4, 27-31) comprising: the zoom lens system of claim 2 (i.e. the zoom lens system 202, of 100 paragraphs [02, 15-16, 57, 207-210, 246]) ; and a lens mount, the lens barrel being configured to be connected removably to a camera body via the lens mount (i.e. as mount 204, for 201,202,203 detachably connected to body 101 of camera 100, paragraphs [207-210, 246]), the camera body including an image sensor configured to receive an optical image and transform the optical image into an electrical image signal, the lens barrel forming the optical image on the image sensor (i.e. as 101 of 100 with 102 for imaging paragraphs [207-210, 246], Fig. 27).  
Regarding  claim 19 the Imaoka-Gross combination teaches the invention as set forth above and Imaoka teaches (see Figs. 1-4, 27-3) an image capture device configured to transform an optical image of an object into an electrical image signal and display and/or store the image signal transformed (i.e. as camera system 100 with interchangeable zoom device 201 with barrel 203 of zoom lens 202 with lens mount 204, detachably connected to camera body 101 with imaging element 102, and display 103,  see paragraphs [02, 15-16, 57, 207-210, 246], Abstract, paragraphs [02, 07-16, 89-94, 95-103, 207-210, 236, 244-246], Examples 1-8, e.g. Tables, Figs.  1-4, 27-31), the image capture device (100) comprising: 
the zoom lens system (202) of claim 2 configured to form the optical image of the object paragraphs [207-210, 246], Fig. 27); and a
an image sensor configured to transform the optical image formed by the zoom lens system into the electrical image signal (i.e. as 101 of 100 with 102 for imaging paragraphs [207-210, 246], Fig. 27).  

Potentially Allowable Subject Matter

Claims 3 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11,13,16 and 20 would be potentially allowable due to their dependency on claim 3. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogata et al. US 20140218808 A1 also discloses features of instant invention (see Figs. 6 and related descriptions). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872